UNPUBLISHED


                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 11-2075


GERALD HENNEGHAN,

                Plaintiff - Appellant,

          v.

JONATHAN ROACH; KRISTINE ROACH, a/k/a Krissy Roach, a/k/a Joy
Roach; FEDEX CORPORATION; FEDEX OFFICE,

                Defendants – Appellees,

          and

FREDERICK W. SMITH, Chief Executive Officer, FEDEX Corporation;
BRIAN D. PHILLIPS, Chief Executive Officer, FEDEX Corporation;
JOY ROACH,

                Defendants.




Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cv-00247-LMB-JFA)


Submitted:   February 16, 2012              Decided:   February 21, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Gerald Henneghan, Appellant Pro Se.  Joleen Okun, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, PC, Washington, D.C.; Julia
Bougie Judkins, BANCROFT, MCGAVIN, HORVATH & JUDKINS, PC,
Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Gerald Henneghan appeals the district court’s orders

dismissing      his   amended     employment   discrimination   complaint,

denying   his    motions   for    reconsideration,   and   denying    various

nondispositive motions.          We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.           Henneghan v. Smith, No. 1:11-cv-00247-

LMB-JFA (E.D. Va. May 3, 2011; May 4, 2011; May 5, 2011; Sept.

1, 2011; Sept. 12, 2011; Sept. 19, 2011; Sept. 30, 2011; Oct. 3,

2011; Oct. 5, 2011).       We deny Henneghan’s requests for counsel,

recusal, and other relief on appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                       3